Pursuant to Rule 424(b) (3) SEC File No. 333-165669 PROSPECTUS RAPHAEL INDUSTRIES LTD. NO MINIMUM - 10,000, This prospectus relates to the sale of a maximum of 10,000,000 shares of our common stock at an offering price of $0.10 per share, with a no minimum required for us to accept funds. Mr. Ron Hughes, our President, will sell the common stock to investors inside and/or outside the United States. For purposes of this offering, our President may be deemed to be an underwriter of this offering. He is not a registered broker-dealer but will be offering our shares pursuant to an exemption from such broker-dealer registration pursuant to Rule 3a4-1 of the Securities Exchange Act of 1934 “the Exchange Act”. He will receive no selling commissions or other remuneration in conjunction with this offering of the shares on behalf of Raphael. If the entire 10,000,000 shares of common stock are sold, we will receive gross proceeds of $1,000,000 before expenses of approximately $30,000. Proceeds from the offering will be deposited into our account with Wells Fargo NA.If your subscription is rejected by us, you will receive a full refund of your investment.We will offer shares pursuant to this prospectus for 270 days from the date it becomes effective. No assurance can be given that we will be able to sell any shares. We do not have any agreements or arrangements with affiliates to purchase shares pursuant to this registration statement, nor are they prohibited from purchasing shares. If our affiliates elect to purchase shares, it may result in a small number of unaffiliated investors owning our stock, thereby allowing the affiliates to control or influence all matters subject to stockholders vote. Additionally, it may make it difficult for us to establish a liquid public market, reducing your ability to sell your shares. There are no arrangements to place the funds in an escrow, trust, or similar account. Our common stock will be sold on our behalf by Ron Hughes, one of our officers and directors.Mr. Hughes will not receive any commissions or proceeds from the offering for selling shares on our behalf. Investing in our common stock involves risks. See “Risk Factors” starting at page 4. Offering Price Expenses Proceeds to Us Per Share if All Shares Sold $ 0.10 $ 0.0001 $ 0.0999 Sale of All Shares Sold $ 1,000,000 $ 30,000 $ 970,000 Since September 4, 2007, Raphael Industries Ltd.’s common stock has been listed on the Financial Industry Regulatory Authority’s (“FINRA”) OTC Bulletin Board (“OTC BB”) under symbol “RPHA” and has traded on a limited basis. The last reported sales price per share of our common stock as reported on the OTC BB on March 19, 2010 was Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is April 5, 2010. TABLE OF CONTENTS Page No. Summary of Prospectus 3 Risk Factors 4 Use of Proceeds 8 Determination of Offering Price 9 Dilution of the Price You Pay for Your Shares 9 Plan of Distribution; Terms of the Offering 11 Management’s Discussion and Analysis of Financial Condition and Results of Operation 14 Business 16 Market for Our Common Stock 20 Management 22 Executive Compensation 23 Principal Shareholders 25 Description of Securities 26 Certain Transactions 27 Litigation 27 Experts 27 Legal Matters 27 Financial Statements 27 2 SUMMARY OF OUR OFFERING The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in the securities.
